On Application for Rehearing.
In the opinion heretofore rendered, after reaching a conclusion as to the merits of the appeal, the court referred to the fact that appellant might have applied to the Interstate Commerce Commission for a redress of its wrongs. The court, however, expressly stated that it did not base its decision upon that ground. Notwithstanding this suggestion, appellant, on application for rehearing, vigorously contends that the Interstate Commerce Commission was without jurisdiction to give relief. Authorities are cited in support of that contention. Respondent has filed answer to the same. It is not necessary to incumber the opinion with a detailed discussion of the question. The opinion will therefore be modified, by omitting that portion relating to the power of the Interstate Commerce Commission to grant relief.
With this modification, the application for rehearing will be denied.
*402CORFMAN, C. J., and WEBER, G-IDEON, and FRICK, JJ., concur.